DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The use of “emissivity” in paragraphs 0014 and 0043 is inappropriate, see the reason in 112(b) rejection below.
Appropriate correction is required.
Claim Objections
Claims 1 and 14 objected to because of the following informalities:
“at least one pocket” in line 5 of claim 1; and in line 6 of claim 14 should read –the at least one pocket--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 2-8, 13 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5 and 17-18 recite “each pocket” or “each bulb”. It is unclear since claims 2-5 and 17-18 imply a plurality of pockets and bulbs, where their respective claim 1 or 14 recites that the pocket and bulb may be singular.
For examination purposes, “each pocket” or “each bulb” are construed as –the at least one pocket-- and --the at least one bulb--.
Claims 6-7 dependent from claim 5 are also rejected due to their dependence of claim 5.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “emissivity” in claim 8 is used by the claim to mean “reflection” (see “the black solar coating may absorb 90% to 98% of the light generated by the bulb 130 (e.g., by radiation) and reflect less than 40% back (e.g., having an emissivity of less than 40%)” in paragraph 0043), while the accepted meaning is “the relative power of a surface to emit heat by radiation; and the ratio of the radiant energy emitted by a surface to that emitted by a blackbody at the same temperature”, according to Merriam-Webster dictionary. Thus, emissivity and light reflection are two different concepts in heat radiation. Also, “light” used in the specification refers to visible light (paragraph 0041). The term is indefinite because the specification does not clearly redefine the term.
For examination purposes, “an emissivity” in claim 8 is construed as –a visible light reflection--.
Claim 13 recites, “each respective bulb configured within a pocket”. It is unclear if “a pocket” is the same or different than “four pockets” in claim 13. Claim 13 is also appear that every bulb is provided single pocket, which confuses other limitations in claim 13.
For examination purposes, “each respective bulb configured within a pocket” is construed as -- each respective bulb configured within each respective pocket--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (KR 101386332 B1).
Regarding claim 1, Young discloses a heat exchanger (explosion-proof electric heater 200, Figs. 2-5) comprising:
a body (cover 220) configured to permit the passage of an airflow through at least a portion of the body (air flows on external side of the body with fins 224 by fan 400), the body comprising at least one pocket (inner side of the heater 200), the pocket comprising an interior surface (inner surface of the inner side); and
at least one bulb (heater 240) configured within at least one pocket, the bulb configured to generate a heat (the heater generates heat), at least a portion of the heat being transferred to at least a portion of the airflow (the fins 224 receiving the airflow dissipates the heat from the heater 240, paragraph 0042 of the translation).
Regarding claim 2, Young further discloses wherein each pocket is configured parallel to the passage of the airflow (the radius of the heater 200 is parallel to the upward direction of the air flow, in an orientation in Fig. 2b of Young).
Regarding claim 3, Young further discloses wherein each pocket is configured perpendicular to the passage of the airflow (the extension of the heater 200 from “220” and “260”, see detail in Fig. 3, is perpendicular to the upward direction of the air flow, in an orientation in Fig. 2b of Young).
Regarding claim 4, Young further discloses wherein each bulb is supported within each pocket by a plate (the planar side of element 260 contacting the right side of the cover 220, Fig. 5), the plate configured to prevent the bulb from coming into contact with the interior surface of the pocket (the planar side is fixed onto the cover 200 to prevent the heater 240 directly contacting the inner surface of cover 220, see Fig. 5).
Regarding claim 9, Young further discloses wherein the pocket prevents substantially all of the airflow from coming into contact with the bulb (the inner side of cover 220 is closed, thus no airflow within the heater 240). 
Regarding claim 14, Young discloses a heating, ventilation, and/or air conditioning (HVAC) system (Figs. 1 and 2) comprising:
a heat exchanger (explosion-proof electric heater 200, Figs. 2-5) comprising:
a body (cover 220) configured to permit the passage of an airflow through at least a portion of the body (air flows on external side of the body with fins 224 by fan 400), the body comprising at least one pocket (inner side of the heater 200), the pocket comprising an interior surface (inner surface of the inner side); and
at least one bulb (heater 240) configured within at least one pocket, the bulb configured to generate a heat (the heater generates heat), at least a portion of the heat being transferred to at least a portion of the airflow (the fins 224 receiving the airflow dissipates the heat from the heater 240, paragraph 0042 of the translation); and a fan (fan 400) in airflow communication with the heat exchanger (see air flow in Fig. 2a).
Regarding claim 15, Young further discloses wherein the heat exchanger is disposed adjacent to the fan (see Fig. 2b).
Regarding claim 16, Young further discloses wherein the HVAC system further comprises a duct (passage for the air flow between the outlet of the fan 400 and the inlet of the heater 200, Fig. 2a), the heat exchanger disposed a distance from the fan in the duct (see the distance between the outlet and the inlet in Fig. 2a).
Regarding claims 17 and 18, please see the rejection of claims 2 and 3 above.
Regarding claim 19, please see the rejection of claim 9 above.
Regarding claim 20, Young further discloses wherein the heat exchanger comprises at least one of: a plurality of fins and an extruded metal (fins 224).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (KR 101386332 B1) in view of Westerberg (US Patent No. RE36,724) and Egoyants (US Patent No. 2014/0270726).
Regarding claim 5, Young further discloses wherein each bulb is configured to receive an electrical power (the heater 240 receive electrical power through power line 242).
Young fails to disclose each bulb configured to convert approximately 90% of the electrical power to heat and approximately 10% of the electrical power to light.
Westerberg discloses each bulb configured to convert approximately 90% of the electrical power to heat and approximately 10% of the electrical power to light (“heat” in the claim is interpreted as infrared radiation; and “light” is interpreted as visible light. The lamps 16 in Westerberg are tungsten-halogen lamps that produce 10% of the energy in the visible light portion of the spectrum, see col. 3, lines 10-17, and the lamps radiate a range of wavelength from 0.4μm to 45μm, col. 2, lines 10-27. Thus, the reminder 90% of the radiation is in the infrared range of the lamp).
Egoyants discloses that using halogen lamps has low thermal inertia for heating the material very rapidly (paragraph 0057).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each bulb configured to convert approximately 90% of the electrical power to heat and approximately 10% of the electrical power to light in Young as taught by Westerberg and Egoyants in order to rapidly heat the object.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (KR 101386332 B1), Westerberg (US Patent No. RE36,724) and Egoyants (US Patent No. 2014/0270726) as applied to claim 5 above, and further in view of Yevin (US PGPub No. 2001/0054495).
Regarding claim 6, Young as modified fails to disclose wherein the interior surface of the pocket comprises a black solar coating, the black solar coating configured to convert at least a portion of the light generated by the bulb to heat (“black” is interpreted as the coating having an absorption in certain wavelength but does not only mean the coating is black in color; “solar” is interpreted as the coating may be used under sunlight but does not impart a structural limitation).
Yevin discloses wherein a surface of the pocket comprises a black solar coating (160 and 145, Fig. 3, the region 160 has nanoparticle structures, paragraph 0108, the nanoparticle structure has high absorption at longer wavelengths in infrared to visible range paragraph 0047).
Since the inner surface of the cover 220 of Young receives radiative heat, the layer may be applied on the interior surface of the pocket as claimed. As a result, the black solar coating configured to convert at least a portion of the light generated by the bulb to heat (when the region 160 absorbs the radiation from the heater 240 and warms up the interior surface or convert the radiation as a heat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the interior surface of the pocket comprises a black solar coating, the black solar coating configured to convert at least a portion of the light generated by the bulb to heat in Young as taught by Yevin in order to increase the heat transfer efficiency (paragraph 0045 of Yevin).
Regarding claim 7, Young as modified wherein the black solar coating is comprised of a plurality of nano-crystalline layers (see Fig. 3 of Yevin, the nanoparticle structure 160 is shown as crystals and is disposed in layers).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (KR 101386332 B1), Westerberg (US Patent No. RE36,724) and Egoyants (US Patent No. 2014/0270726) as applied to claim 6 above, and further in view of Jackson (US Patent No. 4,293,785).
Regarding claim 8, as best understood, Young fails to disclose wherein the black solar coating comprises an emissivity (a light reflection) less than 40%.
Jackson discloses wherein the black solar coating comprises an emissivity less than 40% (the coating may be carbon black, which is black in color that absorbs all visible light and reflect almost no visible light, col. 6, lines 3-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the black solar coating comprises an emissivity (a light reflection) less than 40% in Young as taught by Jackson in order to increase the heat transfer efficiency by absorbing substantial amount of infrared and light radiations.
Claim(s) 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (KR 101386332 B1) alone.
Regarding claim 10, Young further discloses wherein the body (220) comprises a plurality of fins (224).
Young fails to disclose each fin respectively comprised of a metal, the metal comprising at least one of: aluminum, steel, and copper.
Examiner takes official notice that fins made of metal, more particularly aluminum, steel, and copper, are commonly known in the art for the durability and high heat transfer coefficient for the fins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each fin respectively comprised of a metal, the metal comprising at least one of: aluminum, steel, and copper in Young in order to in order to increase the heat transfer efficiency by using a material with higher thermal conductivity.
Regarding claim 11, Young further discloses wherein the body comprises a metal (the tube or cover 220 is made of stainless steel, paragraph 0041 of the translation), the metal comprising at least one of: aluminum, steel, and copper.
Young fails to disclose an extruded metal.
Examiner takes official notice that a tube structure of cover 220 is commonly made by extrusion. Hence, the cover 220 can be made to have an extruded structure of stainless steel. Such a structure provides continuous structure of tube surface so that provides higher tube strength.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an extruded metal in Young in order to provide a higher tube strength.
Regarding claim 13, Young fails to explicitly disclose wherein the body comprises at least four pockets and the heat exchanger comprises at least four bulbs, each respective bulb configured within a pocket.
Young further discloses three heaters 200 shown in Fig. 2b.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate and provide at least four heaters 200 in Fig. 2b, each heater 200 includes a heating element 240 enclosed within the cover 220, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (KR 101386332 B1) in view of Egoyants (US Patent No. 2014/0270726).
Regarding claim 12, Young fails to disclose wherein the bulb is a halogen bulb.
Egoyants discloses wherein the bulb (heater 3) is a halogen bulb (paragraph 0057). Egoyant further discloses that using halogen lamps has low thermal inertia for heating the material very rapidly (paragraph 0057).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the bulb is a halogen bulb in Young as taught by Egoyants in order to rapidly heat the object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763              

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763